Citation Nr: 1535007	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-24 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hidradenitis suppurativa.

2.  Entitlement to service connection for a scar of the left forearm, claimed as a residual of an in-service assault.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) from August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In April 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record, and is located within the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hidradenitis suppurativa

The Veteran seeks an increased rating for her service-connected hidradenitis suppurativa.  A June 2015 VA examination notes the Veteran underwent surgery for a flare-up of hidradenitis suppurativa in 2013.  

Further, the VA treatment records relating to the Veteran's 2013 surgery are not currently associated with the claims file and are directly relevant to the issue on appeal.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Veteran has not been afforded a VA examination to determine the current severity of her condition since July 2010.  The Veteran testified at theApril 2015 before the undersigned that her condition has worsened since she was last examined, specifically, that she underwent surgery for a flare-up of hidradenitis suppurativa. VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board finds that an examination is warranted to determine the current nature and severity of the service-connected hidradenitis suppurativa.

Service connection for a scar of the left forearm

In regard to the Veteran's claim for entitlement to service connection for a scar of the left arm, claimed as a residual of an in-service assault, the Board notes that the Veteran has provided evidence of a current disability in photographs submitted VA that show a linear scar of the left forearm.  The Veteran has not been afforded a VA examination for this condition.  The Veteran is service-connected for PTSD.  

The Board finds that an examination is warranted given the RO's August 2011 finding that the Veteran's service treatment records indicate evidence of behavior changes following the claimed assault.  

While service treatment records do not show treatment for a left forearm injury, the Veteran reported to VA a treating source December 2009 that she was treated for her in-service personal assault by civilian police in Germany while living off post.  No attempt to obtain these records has been made.  The Board finds that further development is required in connection with this claim.  VA's duty to assist includes obtaining relevant records.  38 U.S.C.A. § 5103A(c)(2) (West 2014); 38 C.F.R. § 3.159(c)(2), (c)(3) (2014).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records dated since January 2012.

2.  The RO shall contact the Veteran in order to identify any relevant outstanding evidence, including civilian police reports from the location in Germany, to enable VA to obtain this outstanding evidence.  The Veteran also should be notified that she may submit other medical evidence or treatment records in support of her claim.

3.  After completing the preceding development, the Veteran should be afforded an appropriate VA examination to ascertain the current severity and manifestations of her service-connected hidradenitis suppurativa.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

4.  The Veteran should be afforded an appropriate VA examination to ascertain the nature and etiology of her left forearm scar.  The examiner should provide an opinion of the likely etiology this scar, to include a determination if this scar is consistent with the Veteran's allegation of sustaining a knife wound.

5.  When the development requested has been completed, the case should be reviewed by the AOJ.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


